                                                                                                                      Filed
                                                                                              File Date: 4/15/2021 2:26 PM
        Case 1:21-cv-00387-JL Document 1-1 Filed 05/12/21 Page 1 of 5                              Grafton Superior Court
                                                                                                         E-Filed Document
                                                                                     EXHIBIT A


                              STATE OF NEW HAMPSHIRE
SUPERIOR COURT                                                              GRAFTON COUNTY
                                     MINDY BOISVERT
                                                v.
                   GRAFTON COUNTY SHERIFF’S DEPARTMENT
                              DOCKET # 452-2021-CV-______
                                   215-2021-CV-00118

                   COMPLAINT AND DEMAND FOR JURY TRIAL
PRELIMINARY STATEMENT
1.   This is a civil rights suit in which the Plaintiff seeks relief for violations of rights secured
     by the Civil Rights Act of 1871, 42 U.S.A. § 1983, and rights secured by the Fourth and
     Fourteenth Amendments to the United States Constitution. Plaintiff was falsely arrested,
     without cause, when the Grafton County Sheriff’s Department, on its own initiative,
     amended the service address for the service of process in Lebanon Circuit Docket # 452-
     2016-SC-00202, a matter in which Plaintiff was not a party. Plaintiff also seeks relief for
     Intentional Infliction of Emotional Distress stemming from these same events. Plaintiff
     seeks damages, both compensatory and punitive, affirmative and equitable relief, an
     award of costs, interest and attorney’s fees, and such other and further relief as this Court
     deems just and equitable.
JURISDICTION
2.   This Court has jurisdiction over this matter pursuant to MBC, Inc. v. Engel, 119 N.H. 8,
     10, 397 A.2d 636, 637 (1979) (holding that jurisdiction to hear a § 1983 suit lies in State
     court), and Martinez v. California, 444 U.S. 277, 283 n.7 (1980) (approving state court
     jurisdiction over § 1983 claims).
VENUE
3.   Venue is proper in the Grafton Superior Court pursuant to RSA 507:9 because the
     Plaintiff resides in Grafton County.
PARTIES
4.   Plaintiff Mindy Boisvert (hereinafter Plaintiff) was at all relevant times a resident of the
     State of New Hampshire and a citizen of the United States of America. Her address is 83
     Depot Street #3, Canaan, New Hampshire. She has resided at this address for more than
     six years.
5.   Defendant Grafton County Sheriff’s Department (hereinafter Defendant) is a law
     enforcement agency organized under the laws of the State of New Hampshire, and
     includes all officers, staff and employees. Defendant is authorized to conduct law
     enforcement activities, including the investigation of criminal offenses, service of process
     and execution of arrest warrants. Defendant is located at 3785 Dartmouth College
     Highway, North Haverhill, New Hampshire.
         Case 1:21-cv-00387-JL Document 1-1 Filed 05/12/21 Page 2 of 5




                                                                                                    2
6.    At all times mentioned in this Complaint, the Defendant acted under color of law and
      acted with wilful and flagrant disregard to the clearly established rights of the Plaintiff, to
      remain free from unreasonable seizure, of which a reasonable person would be aware.
STATEMENT OF FACTS
7.    Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
      through 6 above as if fully set forth herein.
8.    On December 11, 2016, Granite State Credit Union, through its attorneys, Niederman
      Stanzel & Lindsey, filed a small claims action against a Mindy Boisvert (hereinafter
      Debtor Boisvert) residing in Grafton, New Hampshire. This Mindy Boisvert is NOT the
      same person as Plaintiff Boisvert. They are not the same age, have different birth dates
      and years, and reside at different addresses.
9.    The small claims matter was assigned Docket # 452-2016-SC-00202.
10.   A default judgment was entered against Debtor Boisvert in the small claims matter on
      January 18, 2017.
11.   On June 27, 2019, through counsel, Granite State Credit Union filed a Motion for
      Periodic Payments in small claims Docket # 452-2016-SC-00202. A hearing was
      scheduled for October 22, 2019.
12.   On July 30, 2019 Niederman Stanzel & Lindsey forwarded the hearing notice to the
      Defendant for service on Debtor Boisvert. The firm provided the Defendant with
      multiple documents showing a service address of 8 River Road, Canaan, New Hampshire.
      The firm also provided a phone number and date of birth for Debtor Boisvert.
13.   Defendant attempted to serve Debtor Boisvert, at 8 River Road. Debtor Boisvert was not
      at the service address provided by Niederman Stanzel & Lindsey.
14.   Defendant, without consulting the court or Niederman Stanzel & Lindsey, conducted a
      search of its own database and located the address for Plaintiff Boisvert at 8 Depot Street
      #3, Canaan, New Hampshire. The Defendant then improperly served Plaintiff with the
      Orders of Notice intended for Debtor Boisvert. The Defendant filed a return with the
      court listing the address of the Plaintiff.
15.   The Plaintiff was served with the Orders of Notice on August 17, 2019. At the time of
      service Plaintiff expressly informed Defendant and placed Defendant on actual notice that
      she did not have any outstanding judgments and that they had therefore served the wrong
      person.
16.   Plaintiff contacted Granite State Credit Union by e-mail on August 17, 2019 and alerted
      them that she had been improperly served with the hearing notice. Plaintiff later
      contacted Niederman Stanzel & Lindsey to report that she had been improperly served.
17.   Debtor Boisvert did not appear at the October 22, 2019 hearing. Plaintiff, who was not a
      party to Docket # 452-2016-SC-00202, also did not appear.
18.   Due to the non-appearance of Debtor Boisvert an arrest warrant was issued by the court in
      the amount of $250. This arrest warrant was missing a date of birth, but contained the
         Case 1:21-cv-00387-JL Document 1-1 Filed 05/12/21 Page 3 of 5




                                                                                                  3
      address of Plaintiff, 8 Deport Street #3, Canaan, New Hampshire. This was the address
      incorrectly provided to the court by the Defendant after it erroneously served the Plaintiff
      with the hearing notice.
19.   Upon information and belief, the Defendant contacted the court about the missing date of
      birth and was instructed to return the warrant if the missing information could not be
      obtained. Upon information and belief the Defendant made no effort to contact Granite
      State Credit Union or Niederman Stanzel & Lindsey to obtain the correct date of birth.
20.   On November 12, 2019, the Defendant mailed a letter to the Plaintiff informing her that a
      warrant had been issued for her arrest. The letter advised Plaintiff that the warrant would
      be “amicably” resolved if she went to the courthouse a signed a PR bond. The letter
      threatened Plaintiff with arrest if she failed to turn herself in to the court.
21.   Plaintiff received the letter from the Defendant on November 15, 2019. Plaintiff
      immediately contacted Niederman Stanzel & Lindsey via e-mail regarding the erroneous
      warrant.
22.   Upon information and belief, Niederman Stanzel & Lindsey contacted the Defendant to
      report the error and indicating that they would be filing a motion to withdraw the warrant.
      The Defendant assured Niederman Stanzel & Lindsey that the warrant would not be acted
      upon while Niederman Stanzel & Lindsey processed its motion to withdraw the warrant.
23.   On the evening of November 15, 2019, a deputy sheriff visited Plaintiff at her residence
      and spoke with both Plaintiff and her husband. There were multiple witnesses to the
      conversation. The deputy sheriff advised Plaintiff that a warrant had been issued for her
      arrest. Plaintiff protested to the deputy sheriff that she was not the person named in the
      warrant. The deputy sheriff told Plaintiff that she needed to turn herself in to the court by
      November 18, 2019, or she would be arrested on the warrant.
24.   On November 18, 2019, Plaintiff turned herself into the court and posted the required PR
      bail. A hearing was scheduled for December 17, 2019.
25.   On November 19, 2019 the court vacated the civil bond and cancelled the December 17,
      2019 hearing due to questions regarding the incorrect date of birth and address for Debtor
      Boisvert, the true defendant in Docket # 452-2016-SC-00202.
26.   As a result of the actions by Defendant, Plaintiff suffered serious physical, emotional and
      economic injuries relating to her unlawful arrest, including a panic attack and required
      medical treatment at Dartmouth Hitchcock Medical Center.
COUNT 1 – UNLAWFUL ARREST
27.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
      through 26 above as if fully set forth herein.
28.   As described above, Defendants unlawfully arrested Plaintiff when Defendant caused a
      warrant to erroneously issue for Plaintiff, then both in writing on November 12, 2019 and
      in person on November 15, 2019, directed Plaintiff to self surrender to avoid being
      arrested pursuant to the warrant. See Albright v. Oliver, 510 U.S. 266 (1994) (issuance of
      an arrest warrant coupled with a subsequent self surrender constitutes a seizure under the
      Fourth Amendment).
         Case 1:21-cv-00387-JL Document 1-1 Filed 05/12/21 Page 4 of 5




                                                                                                   4
29.   The actions of Defendant were performed under color of law, and violated Plaintiff’s
      rights under the Fourth and Fourteenth Amendment to the United States Constitution.
30.   Defendant acted with deliberate indifference or extreme recklessness when it substituted
      the address the Plaintiff, an innocent person, for that of Debtor Boisvert resulting in the
      issuance of an arrest warrant in violation of Plaintiff’s clearly established rights under the
      Fourth and Fourteenth Amendments.
31.   The acts of unlawful arrest by Defendant against Plaintiff were the direct and proximate
      cause of physical, emotional and economic injuries to Plaintiff.
32.   The conduct and actions of Defendant, acting under color of law, in unlawfully arresting
      Plaintiff, was willful and exhibited a flagrant disregard to the rights of Plaintiff in
      violation of the constitutional rights guaranteed under 42 U.S.C. § 1983 and the Fourth
      and Fourteenth Amendments to the United States Constitution.
COUNT 2 - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
33.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
      through 32 above as if fully set forth herein.
34.   The Defendant engaged in extreme and outrageous conduct when through its actions it
      caused an arrest warrant to be wrongfully issued against Plaintiff and arrested Plaintiff
      even after being placed on actual notice that the arrest warrant was for the wrong Mindy
      Boisvert.
35.   The Defendant acted intentionally. The Defendant, on its own initiative, changed the
      service information on court documents and wrongfully served Plaintiff. The Defendant
      then arrested Plaintiff after being told the arrest warrant was for the wrong Mindy
      Boisvert.
36.   Plaintiff suffered severe emotional distress as a result of the actions of the Defendant,
      resulting in emotional and economic damages, including a panic attack that required
      hospitalization.
COUNT 3 - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
37.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
      through 36 above as if fully set forth herein.
38.   The Defendant owed a duty of care to Plaintiff. Defendant breached that duty when it
      changed the service information on court documents and wrongfully caused an arrest
      warrant to issue for Plaintiff.
39.   Plaintiff suffered severe emotional distress as a result of the actions of the Defendant.
40.   The Defendant should have anticipated and foreseen that their conduct, resulting in the
      false arrest of Plaintiff, would result in emotional distress.
              Case 1:21-cv-00387-JL Document 1-1 Filed 05/12/21 Page 5 of 5




                                                                                                     5
COUNT 4 - FALSE IMPRISONMENT
41.      Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1
         through 40 above as if fully set forth herein.
42.      The Defendant acted with the intent to restrain Plaintiff.
43.      The actions of the Defendant directly resulted in the confinement of the Plaintiff.
44.      The Plaintiff was harmed by the confinement. The confinement resulted in physical,
         emotional and economic injuries to Plaintiff.
45.      Defendant acted without legal authority when it substituted the address the Plaintiff, an
         innocent person, for that of Debtor Boisvert resulting in the wrongful issuance of an arrest
         warrant for Plaintiff Boisvert, and then told Plaintiff she was required to turn herself in to
         the court or be subject to arrest even though Defendant knew Plaintiff was an innocent
         person and the warrant had been wrongfully issued.
WHEREFORE, Mindy Boisvert, through counsel, demands the following relief jointly and
severally against all defendants:
         A.        Compensatory damages;
         B.        Enhanced compensatory damages;
         C.        Punitive damages;
         D.        The cost of this action including reasonable attorney’s fees; and
         E.        Such other further relief as the Court deems just.
JURY DEMAND
Plaintiff hereby demands trial by jury on all matters so triable.
DATED at Norwich, County of Windsor and State of Vermont this 15th day of April 2021.
                                                 DesMEULES, OLMSTEAD & OSTLER
                                                 Attorney for Mindy Boisvert

                                                 By:     /s/ Geroge H. Ostler
                                                         George H. Ostler, Esq.
                                                         NH Bar ID # 1940
                                                         Post Office Box 1090
                                                         Norwich, VT 05055
                                                         (802) 649-2001
X:\WP\G\BOISVERT.MIN\COMPLAINT (4/15/21)
